DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 and 8-12 are objected to because of the following informalities:
Claim 1, line 1, change “Parcel Box” to --parcel box--, change “the” to --a--, and change “package” to --parcel--;
Claim 1, line 2, change “. Said” to --, said--;
Claim 1, line 3, change “An” to --an-- and change second recitation of “a” to --an electronic--;
Claim 1, line 5, change “an” to --the-- and delete “that”;
Claim 1, line 7, change “the” to --an-- and change “package” to --parcel--;
Claim 1, line 11, change third recitation of “the” to --a--;
Claim 1, line 12, change first recitation of “the” to --a-- and change “a package” to --the parcel--;
Claim 1, line 13, change first recitation of “the” to --a-- and change first recitation of “a” to           --the--;
Claim 1, line 14, change “.” to --;-- ;
Claim 1, line 15, change “,” to --.-- ;
Claim 2, line 1, delete “a”;
Claim 2, line 2, change “the” to --a--;
Claim 3, line 2, change “mails” to --mail--;
Claim 4, line 2, change “a varying” to --vary the--;
Claim 5, line 1, after “are” insert --each-- and after “place” insert --relative to the garage door--;
Claim 5, line 2, delete first recitation of “the”;
Claim 6, line 1, delete “the”;
Claim 6, line 2, after “garage” insert --door--;
Claim 8, line 2, change “package” to --the parcel--;
Claim 9, line 1, change “Parcel Box” to --parcel box--, change “the” to --a--, and change “package” to --parcel--;
Claim 9, line 2, change “. Said” to --, said--;
Claim 9, line 3, change “An” to --an-- and change second recitation of “a” to --an electronic--;
Claim 9, line 5, change “an” to --the-- and delete “that”;
Claim 9, line 7, change first recitation of “the” to --an-- and change “package” to --parcel--;
Claim 9, line 11, change third recitation of “the” to --a--;
Claim 9, line 12, change first recitation of “the” to –a-- and change “a package” to --the parcel--;
Claim 9, line 13, change first recitation of “the” to --a-- and change first recitation of “a” to           --the--;
Claim 9, line 14, change “.” to --;-- ;
Claim 9, line 15, change “,” to --.-- ;
Claim 10, line 1, delete “a”;
Claim 10, line 2, change “the” to --a--;
Claim 11, line 2, change “mails” to --mail--; and
Claim 12, line 2, change “a varying” to --vary the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 are incomplete for failing to recite sufficient structure to enable the function of knobs expanding or contracting the volume capacity.  See second paragraph of “Detailed Description of the Invention” for sufficient disclosure. It appears at least the counterclockwise and clockwise rotation of the knobs must be claimed. 
In claim 7, lines 1-2, “the electronic control devices” lacks antecedent basis.  Further, it is unclear which previously recited devices are being referenced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. (US#2021/0005033) in view of Miller (US#2019/0246828).
Regarding claim 1, Roman discloses a parcel box 906 that is mounted on the front door 902 or garage door 804 (e.g. see Fig. 8) of a residential home for package and mail delivery, said parcel box comprising:
an outer box 912A having a front door 904 with a lock 116 and inner box 912B-C having a back door 910 with a lock 120;
the inner box that allows the parcel box to be extended in volume capacity to accommodate varying sizes of parcels (Fig. 10);
a barcode reader 1422 for scanning the affixed barcode on the package for unlocking the front door ([0043], lines 21-22);
a processor 1534 configured to: communicate with the barcode reader to determine that the barcode matches one of the stored codes in the processor’s storage and the processor issue a command to unlock the electronic lock and opens the front door, communicate with the wireless network 1430 that sends a message to the user’s cell phone 1460 that a package is delivered inside the parcel box, and
a camera 1424 that records the activity before and after the parcel box is opened.
Regarding claims 1 and 9, Roman fails to disclose a sensor that detects the presence of a parcel inside the parcel box and sends a command to close the front door.  However, as evidenced by Miller, utilizing a sensor that detects the presence of a parcel inside the parcel box and sends a command to close a door is known in the parcel box art, see [0037], lines 4-9.  Therefore, as evidenced by Miller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roman by including a sensor that detects the presence of a parcel inside the parcel box and sends a command to close the front door.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the sensor would enhance the automation of the parcel box.
Regarding claim 6, Roman discloses a standard garage door having panels (Fig. 8) which inherently includes hinges to secure the panels during opening and closing movements.
Regarding claim 7, Roman discloses the electronic control devices 1428 are integrated into the delivery box ([0047]) and the inherent space which houses them defines a compartment.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. (US#2021/0005033) in view of Miller (US#2019/0246828), and further in view of O’Toole (US#2017/0203857).
Regarding claims 2 and 10, Roman discloses exterior light 1426 (claim 17), but fails to disclose the light being motion-controlled.  However, as evidenced by O’Toole, the use of motion-controlled exterior lighting is known in the parcel box art, see motion-controlled light 78.  Therefore, as evidenced by O’Toole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roman by replacing its exterior light with motion-controlled lights.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the motion-controlled lights would enhance the automation of the parcel box.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. (US#2021/0005033) in view of Miller (US#2019/0246828), and further in view of Sosan (US#5624071).
Regarding claims 3 and 11, Roman fails to disclose a slot on the front door.  However, as evidenced by Sosan, including a slot on the front door is known in the parcel box art, see slot 22 on door 28.  Therefore, as evidenced by Sosan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roman by including a slot on the front door.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the slot would allow for depositing of flat mail (i.e. letters, magazines, etc.) without opening the front door.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. (US#2021/0005033) in view of Miller (US#2019/0246828), and further in view of Choi et al. (US#2017/0213187).
Regarding claim 8, Roman fails to disclose a light indicator that is visible only from inside of the garage to indicate the presence of a package inside the parcel box.  However, as evidenced by Choi, including a light indicator that is visible only from the inside of a structure (i.e. indoor) is known in the parcel box, see Fig. 2 and indoor door 110 with light (i.e. display) 121 indicating the presence of a package inside the parcel box 100.  Therefore, as evidenced by Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roman by including a light indicator that is visible only from inside of the garage to indicate the presence of a package inside the parcel box.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the indoor light indicator would provide visual delivery information while inside the garage.
Allowable Subject Matter
Claims 4 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677